Per Curiam:
The court did not commit any error in entering judgment in favor of the defendant non obstante veredicto. When a married woman dies intestate, her personal estate should be distributed through administration. It is true her husband is first eu titled to letters of administration on her estate. As such administrator only can he sue for her personal estate. If she leave no children and after all her debts if any are paid, then the residue of her personal estate may be, on distribution, allotted to him. It follows that he cannot sue for her personal chattels otherwise than as her administrator.
*55The learned judge therefore correctly held that this action of replevin could not be maintained.
Judgment affirmed.